Citation Nr: 1208432	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease and osteoarthritis of the lumbar spine, to include as secondary to a service-connected left knee disability.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1978 to August 1992.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in part, denied the Veteran's service-connection claim for osteoarthritis of the lumbar spine.  
In October 2010, the Board remanded the Veteran's claim to the agency of original jurisdiction (AOJ) for additional evidentiary development.  The Appeals Management Center (AMC) subsequently readjudicated the claim in a November 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's a second time.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim must be remanded to ensure that the Veteran receives all consideration due to her under the law. 

Upon review of the files located in the Veteran's Virtual VA folder, it is apparent that the Veteran has received regular medical treatment at the VA Medical Center in Houston, Texas dating up to and including at least March 2011.  See the RO's April 2011 Rating Decision, page 1.  Significantly, no VA treatment records dated subsequent to April 2006 are either physically associated with the Veteran's claims folder or electronically associated with the Veteran's Virtual VA file.  

In its October 2010 decision, the Board specifically instructed the AOJ to contact the Veteran and request information regarding any additional treatment she may have received for her lumbar spine disability.  If any records were so identified, the AOJ was to attempt to obtain such records and associate them with the claims folder.  See the Board's October 2010 decision, page 4.  Per these instructions, the AMC sent the Veteran a letter dated October 13, 2010 requesting information as to any additional treatment she may have received for her back.  The Veteran responded to the AMC in January 2011, and indicated that she had no additional documents to submit.  Crucially however, in the same correspondence, the Veteran asked the AMC to "[p]lease review all documents just received from my local VA doctors," noting that her last visit took place on December 21, 2010.  See the Veteran's VCAA Notice Response letter, received by the AMC on January 14, 2011.  The AMC unfortunately did not associate any additional VA treatment records with the Veteran's paper or electronic claims folder before readjudicating the Veteran's claim in November 2011. 

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  Therefore, any outstanding VA treatment reports dated from April 2006 to the present day that are relevant to the Veteran's service-connection claim for a lumbar spine disorder should be obtained. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that she identify any recent medical treatment she has received for her lumbar spine disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from the Houston VAMC dated from April 2006 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Following the completion of the foregoing, 
and any other evidentiary development it deems necessary, the VBA should review the Veteran's entire record and readjudicate the Veteran's service-connection claim on both a direct and secondary basis.  If the claim is denied, in whole or in part, the VBA should provide the Veteran with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


